DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.  In the interest of facilitating compact prosecution the examiner invites the applicant to contact the examiner to discuss ways to focus the application. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

The following claim languages are not clear and indefinite:
As per claims 1, 11 and 20 it is not clear if the “partition” is a physical partition (i.e. grouping of different physical processor cores); or a virtual partition (i.e. virtual machine).

	It is not clear if the each “engine” of the “first” and “second set of engines” use the same hardware resources of the “different set of hardware resources” or not.

As per claim 9 it is not clear if the “the second value” is read by the “memory read access operation”; or it is written to the “second memory address” in an additional write operation after the “memory read access operation” has read a current value stored in the “second memory address”.

The dependent claims do not cure the 112(b) issues of their respective parent claims.  Therefore, they are rejected for the same reasons as those presented for their respective parent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-12 and 16-20 are rejected under 103 over Anand et al (U.S. Pat. 8302102) in view of Appu et al (U.S. Pat. 10482562).
Appu reference has be previously presented in IDS documents.

As per claim 1 Anand teaches the invention substantially as claimed including a computer-implemented method, comprising: configuring one or more partitions of a first processor to include a first set of virtual resources within the one or more partitions, wherein each virtual resource included in the first set of virtual resources operates within a given partition of the one or more partitions and is allocated a different set of hardware resources included in the given partition (Figs. 3, 4, col 7 lines 46-51, col 8 line 47 – col 9 line 17 partitioned hardware contains a plurality of processors that are partitioned into a plurality of logical partitions, including a first processor that includes a set of VCPUs of the plurality of logical partitions; VCPUs of different logical partitions can be allocated different processors); and 
	in response to an execution state associated with at least one virtual resource in the first set of virtual resources, reconfiguring the one or more partitions to include a second set of virtual resources within the one or more partitions, wherein each virtual resource included in the second set of virtual resources operates within a given partition of the one or more partitions and is allocated a different set of hardware resources included in the given partition (Figs. 3-5B, col 9 lines 41-45, col 10 lines 2-55, col 12 lines 10-44, col 13 lines 5-9, 23-27 if logical partition having a VCPU is in a state where it needs more resources, then VCPUs, which can be on different processors, of other logical partitions are allocated to the logical partition).


	However, Appu explicitly teaches the virtual resources of logical partitions being so called engines (col 14 lines 11-42, col 26 line 65 – col 27 line 10 virtual resources that are allocated to virtual machines can be engines).
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Anand and Appu since both are directed toward allocation of resources to logical partitions/virtual machines.  One with ordinary skill in the art would be motivated to incorporate the teachings of Appu into that of Anand because Appu further improves the flexibility of allocation of resources to logical partitions/virtual machines (col 1 lines 43-51). 
 

As per claim 2 Anand as modified by Appu teaches wherein a first engine and a second engine are included in the first set of engines and the second set of engines (Anand col 9 lines 1-27; col 14 lines 35-43, col 13 lines 45-53), and further comprising: prior to reconfiguring the one or more partitions: executing a first processing context of a plurality of processing contexts on the first engine, and executing a second processing context of the plurality of processing contexts on the second engine (Anand col 9 lines 11-17, col 10 lines 1-8; col 7 lines 46-60 each logical partition/virtual machine is associated with an operating system context and is allocated a number of VCPUs; Appu col 14 lines 35-43 virtual machine have application contexts); and in response to ceded VCPUs of a first logical partition can be used to execute for a second logical partition while VCPUs of the second logical partition can continue to execute for the second logical partition).  

As per claim 6 Anand teaches executing a first instance of a first processing context of a plurality of processing contexts on a first engine included in the first set of engines; and executing a second instance of the first processing context on a second engine included in the first set of engines (Fig. 1, col 7 lines 46-62).  

As per claim 7 Anand teaches wherein the first instance of the first processing context and the second instance of the first processing context are compliant with the automotive safety integrity level D (ASIL-D) standard (Fig. 1, col 7 lines 46-62, since the logical partitions can execute any operating system context such as Linux®, it is obvious that one of the operating systems can be an RT Linux operating system that is compliant with ASIL-D standard).  

As per claim 8 Appu teaches further comprising: detecting a memory access operation that accesses a first memory address associated with the first processor; determining, based on an index value, that the memory access operation applies to a first engine included in at least one of the first set of engines and the second set of engines are associated with their own registers, and access to memory corresponding to the registers of the engines are controlled by MMU which use index values to determine memory location corresponding to GPUs that are mapped to the engines).  

As per claim 9 Appu teaches further comprising: detecting a memory write access operation that stores a first value at a first memory address associated with the first processor; detecting a memory read access operation directed towards a second memory address associated with the first processor; performing a memory read access operation to read a second value at a third memory address based on the first value, wherein the third memory address is associated with a first engine included in at least one of the first set of engines and the second set of engines; and storing the second value at the second memory address (col 9 lines 16-30, 51- col 10 lines 32; col 14 lines 11-42; col 17 lines 21-67, col 19 lines 49-63 engines are associated with their own registers, and access to memory corresponding to the registers of the engines are controlled by MMU which use index values into PTE in order to determine where to read and write data from and to different GPU memory regions corresponding to different engines).  

As per claim 10 Appu teaches further comprising: detecting a memory write access operation that stores a first value at a first memory address associated with the first processor; detecting a memory write access operation that stores a second value at a second memory address associated with the first processor; and performing a memory write access operation to write the second value at a third memory address based on the first value, wherein the third memory address is associated with a first engine included in at least one of the first set of engines and the second set of engines (col 9 lines 16-30, 51- col 10 lines 32; col 14 lines 11-42; col 17 lines 21-67, col 19 lines 49-63 engines are associated with their own registers, and access to memory corresponding to the registers of the engines are controlled by MMU which use index values into PTE in order to determine where to read and write data from and to different GPU memory regions corresponding to different engines).

As per claims 11, 12 and 16 they are product versions of method claims 1, 2 and 6.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented for claims 1, 2 and 6, respectively.  In particular, instead of claiming that different engines from different set of engines are allocated for different contexts of claim 6, claim 16 claims that different engines form a same set of engines are allocated for different contexts, this is further taught by Anand in (col 9 lines 11-17 VPUs allocated to a plurality of shared logical partitions are allocated to different shared logical partitions; and VPUs allocated to dedicated logical partitions are allocated to different dedicated partitions).

As per claim 17 Anand teaches wherein reconfiguring the one or more partitions comprises merging hardware resources of a first partition included in the one or more partitions with hardware resources of a second partition included in the one or more partitions to generate a first modified partition (col 9 lines 41-46, col 10 lines 40-55, Figs. 3 and 4 logical partitions can be reconfigured to use hardware resources that were previously allocated to other partitions).  

As per claim 18 Anand teaches wherein reconfiguring the one or more partitions comprises assigning a portion of hardware resources of a first partition included in the one or more partitions to a second partition included in the one or more partitions (col 9 lines 41-46, col 10 lines 40-55, Figs. 3 and 4 logical partitions can be reconfigured to use hardware resources that were previously allocated to other partitions).  

As per claim 19 Anand teaches further comprising: executing a first processing context associated with a first virtual machine on a first engine included in the second set of engines (col 9 lines 11-17, col 10 lines 19-25); terminating execution of a second processing context associated with a second virtual machine on a second engine included in the second set of engines (col 9 lines 41-45, col 10 lines 40-55); determining that the first virtual machine is in an idle state (col 9 lines 33-40, col 10 lines 23-28, col 11 line 63- col 12 line 9 VCPUs are reconfigured for next time slice of a partition when the partition is not actively using its currently guaranteed hardware resources); determining that a second processor has resources available to execute the first processing context associated with the first virtual machine; and migrating the first ceded VCPUs from a first logical partition can be allocated to a second logical partition, thus effectively causing the second logical partition to be migrated to the processor).

As per claim 20 it is a broader reworded system version of method claim 2.  Therefore, it is rejected for the same reasons, mutatis mutandis, as those presented for claim 2.

Claims 3-5 and 13-15 are rejected under 103 over Anand et al (U.S. Pat. 8302102) in view of Appu et al (U.S. Pat. 10482562) and in further view of Agarwal et al (U.S. Pat. 7734895).
Appu reference has be previously presented in IDS documents.

As per claim 3 Anand as modified Appu teaches wherein the first set of engines includes a first engine and a second engine and the second set of engines includes the first engine and not the second engine, and wherein reconfiguring the one or more111PATENTAttorney Docket No.: NVDA/19S00036US3 partitions comprises assigning at least a portion of the set of hardware resources allocated to the second set of engines to the first set of engines (Anand col 9 lines 18-27, 41-46, 56-61 shared logical partitions can use VCPUs of shared and dedicated partition, while dedicated partition can only use VCPUs of the dedicated partition; ceded VCPUs of the dedicated partition and its associated processor can be allocated to the shared logical partitions; Appu col 14 lines 11-42, col 26 line 65 – col 27 line 10 virtual resources that are allocated to virtual machines can be engines). 
	Anand as modified by Appu does not explicitly teach that during the assigning of at least a portion of the set of hardware resources from one virtual machine to another virtual machine; the at least a portion of the set of hardware resources allocated a particular engine (i.e. second engine) of the second set of engines is allocated to a particular engine (i.e. first engine) of the first set of engines.

	However Agarwal explicitly teaches that during the assigning of at least a portion of the set of hardware resources from one virtual machine to another virtual machine; the at least a portion of the set of hardware resources allocated a particular engine (i.e. second engine) of the second set of engines is allocated to a particular engine (i.e. first engine) of the first set of engines (col 6 lines 42-52col 25 lines 43-48, col 24 lines 40-52, col 14 lines 30-67 virtual machines are configured with virtual processors; the a virtual processor of the virtual processors can have more physical resources added to it when another virtual processor is not using the physical resources).
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Agarwal and Anand as modified by Appu since both are directed toward allocation of resources to logical partitions/virtual machines.  One with ordinary skill in the art would be motivated to incorporate the teachings of Agarwal into that of Anand as modified by Appu because Agarwal further improves efficiency of allocation of resources to logical partitions/virtual machines (col 1 lines 52-60).


As per claim 4 Anand as modified by Appu teaches wherein the first engine and the second engine are included in a first partition included in the one or more partitions (Anand col 9 lines 18-27, 41-46, 56-61; Appu col 14 lines 11-42, col 26 line 65 – col 27 line 10 virtual resources that are allocated to virtual machines can be engines).  

As per claim 5 Anand as modified by Appu and Agarwal teaches wherein the first set of engines includes a first engine and the second set of engines includes the first engine and a second engine, and wherein reconfiguring the one or more partitions comprises assigning a portion of the set of hardware resources allocated to the first engine to the second engine (Anand col 9 lines 18-27, 41-46, 56-61 different logical partitions have different VCPUs; ceded VCPUs of any logical partition can be allocated to another logical partition and its associated processor can be allocated to the shared logical partitions; Appu col 14 lines 11-42, col 26 line 65 – col 27 line 10 virtual resources that are allocated to virtual machines can be engines; Agarwal col 6 lines 42-52col 25 lines 43-48, col 24 lines 40-52, col 14 lines 30-67 virtual machines are configured with virtual processors; the a virtual processor of the virtual processors can have more physical resources added to it when another virtual processor is not using the physical resources).  

As per claims 13-15 they are product versions of method claims 3-5.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented for claims 3-5, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BING ZHAO/Primary Examiner, Art Unit 2198